DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is a residue sensor for collecting data across a field forward of the ground engaging tool and communicating the collected data to the controller. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: providing a residue sensor, .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al. (US Patent Application Publication No. 2017/0112043 A1).
Nair et al. ‘043 discloses a system for preventing material accumulation relative to an agricultural implement (10), the system comprising:
regarding claim 1,
a ground engaging tool (22; and para. 0027) supported on an agricultural implement (10), the ground engaging tool having an operating parameter that is adjustable to vary an amount of residue incorporated into a field (14) by the ground engaging tool during the performance of an agricultural operation within the field (paras. 0029, 0065, 0066); and
a controller (26, 70) configured to:

determine a presence of excessive residue across the forward portion of the field based at least in part on the residue data, and initiate a control action associated with adjusting the operating parameter of the ground engaging tool in a manner designed to reduce a likelihood of material accumulation relative to the ground engaging tool as it passes across a section of the field having excessive residue, wherein the operating parameter is adjusted such that the amount of residue incorporated into the field by the ground engaging tool is reduced across the section of the field having excessive residue (para. 0066);
regarding claim 2,
wherein the controller is configured to determine a percentage of residue coverage across the forward portion of the field based at least in part on the residue data (para. 0071; and element 202 is embedded within controller 70 per para. 0068);
regarding claim 3,	
wherein the controller is configured to determine the presence of excessive residue across the forward portion of the field when the percentage of residue coverage across the forward portion of the field exceeds a threshold residue percentage (para. 0079; and element 210 is part of the controller 70 per para. 0068);
regarding claim 4,
wherein the controller is configured to determine a height of the residue across the forward portion of the field based at least in part on the residue data (paras. 0065, 0066, 0068);
regarding claim 5,

regarding claim 6,
wherein the controller is configured to initiate the control action after a time delay, the time delay being selected such that the operating parameter is adjusted as the ground engaging tool is moved across the section of the field having excessive residue (paras. 0045, 0086);
regarding claim 7,
	wherein the controller is configured to adjust the operating parameter of the ground engaging tool by reducing a penetration depth of the ground engaging tool (paras. 0015, 0032, 0041);
regarding claim 8,
wherein the controller is configured to adjust the operating parameter of the ground engaging tool by decreasing a speed of the ground engaging tool (paras. 0015, 004, 0066, 0068);
regarding claim 9,
	wherein the controller is configured to adjust the operating parameter of the ground engaging tool by reducing an engagement angle of the ground engaging tool relative to the direction of travel of the agricultural implement (paras. 0015, 0030, 0032, 0035, 0036, 0041);
regarding claim 10,
wherein the residue data is received from a residue sensor (58) having a field of view (60) directed towards the forward portion of the field (Fig. 1); and
regarding claim 11,

	Regarding claims 12-20, the method steps recited therein are inherent to use of the system disclosed by Nair et al. ‘043.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gramm (US Patent No. 6,883,299 B1)
Adams et al. (US Patent Application Publication No. 2012/0048160 A1)
Boyd et al. (US Patent No. 9,807,933 B2)
Wu et al. (US Patent No. 10,255,670 B1)
Henry (US Patent Application Publication No. 2019/0387658 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
19 November 2021